Citation Nr: 0925250	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  05-38 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right ear hearing 
loss disorder.

2.  Entitlement to service connection for diabetes mellitus, 
type II, claimed as secondary to Agent Orange exposure.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to 
February 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which, in part, denied service connection 
for a bilateral hearing loss and diabetes mellitus.

In a subsequent rating decision in August 2005 service 
connection was granted for a left ear hearing loss 
disability.  

The Veteran was scheduled for a Travel Board hearing in 
November 2006. He failed to appear for this hearing and did 
not request that it be rescheduled. A personal hearing was 
previously held at the RO in February 2006.  A transcript is 
in the file.

The issue of service connection for diabetes mellitus, type 
II, claimed as secondary to Agent Orange exposure, is the 
subject of the Remand section of this decision.


FINDING OF FACT

A right ear hearing loss disability was first manifested many 
years post service and is not otherwise related to military 
service.




CONCLUSION OF LAW

A right ear hearing loss disability was not incurred or 
aggravated by active service, and a right ear sensorineural 
hearing loss may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the appellant in November 2003, 
March, June and August 2005 correspondence of the information 
and evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain. VA fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim. VA provided adequate notice 
of how disability ratings and effective dates are assigned.  
The claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  There is not a scintilla of evidence of any 
VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  Hence, 
the case is ready for adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file. Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).  


Legal Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree 
within one year of discharge from active duty. 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Tests are less than 94 percent. 38 C.F.R. § 3.385.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).


Analysis

At a February 2006 personal hearing, the Veteran testified 
that he believed that he suffered from bilateral hearing loss 
and tinnitus as a result of service.  He essentially 
questioned why he was granted service connection for his left 
ear hearing loss and denied service connection for the right 
ear as both ears were exposed to noise in service.  He 
acknowledged extensive post service noise exposure while 
working as an investigator for the Bureau of Engraving.

The extensive service medical records are devoid of any 
complaints, findings or diagnoses pertaining to a right ear 
hearing loss. While several audiograms extending over the 
Veteran's 20 years of service reveal some indications of a 
left ear hearing loss, no indications of a right ear hearing 
loss are shown.   

At a June 2005 VA audiological examination the examiner 
reviewed the Veteran's service medical records noting that 
hearing was within normal limits in November 1955.  In 1964, 
1967, 1968, and 1974 audiological tests the Veteran had 
normal hearing in the right ear and mild to moderate hearing 
loss in the left ear.  These results were not consistent with 
puretone tests in November 1974 and 1975, and August 1975 
which were all normal bilaterally.  The Veteran reported 
occupational noise exposure as an investigator for the Bureau 
of Engraving and Printing from 1980-2003. He reported wearing 
hearing protection on the firing range and around noisy 
currency presses.  He also used a lawnmower, weed wacker, and 
has done "very little hunting."   Pure tone thresholds, in 
decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
40
25
35
40
50
LEFT
40
40
60
65
70

Average pure tone thresholds, in decibels (dB), were 37.5 dB 
for the right ear and 58.75 dB for the left ear.  Speech 
audiometry revealed speech recognition ability of 92 for the 
right ear and 88 percent for the left ear.  The examiner 
noted mild to moderate sensory neural hearing loss in the 
right ear, and moderate to moderately severe sensorineural 
hearing loss in the left ear.  The examiner opined that the 
Veteran's right ear hearing loss was not related to his 
military noise exposure.  He noted that there was no 
documentation of hearing loss in the right ear during service 
or within one year after discharge.  All hearing tests in 
service revealed right ear hearing within normal limits.  
Other factors such as the Veteran's general health, non-
military noise exposure, medications, and the aging process 
were noted to be possible causes of the hearing loss and 
tinnitus in his right ear.  

The file contains current private and VA treatment records 
for several physical disorders as well as for bilateral 
hearing loss.  The record does not contain any nexus opinions 
connecting the current right ear hearing loss disorder to his 
period of service.  

Notwithstanding the Veteran's assertion of a right ear 
hearing loss as a result of service, a right ear hearing loss 
disorder was not clinically shown until many years after 
service. The Veteran did not file his claim for service 
connection until October 2003.  Such lapses of time are 
factors for consideration in deciding service connection 
claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Further, there is no post service evidence of a continuity of 
symptomatology pertaining to any right ear hearing loss prior 
to approximately October 2003, when the Veteran filed his 
initial claim for service connection.  A right ear hearing 
loss was first documented in a January 2005 private 
audiological evaluation in which the Veteran reported a 
gradual decrease in hearing over a 10 year period.

The only evidence in support of the claim is the Veteran's 
statements. However, as a layperson he is not competent to 
provide a probative opinion on a medical matter, such as the 
etiology of the claimed disorder. See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"). He has not 
asserted that right ear hearing loss has been present since 
military service.

In summary, as a right ear hearing loss was not shown in 
service or until years thereafter, as sensorineural hearing 
loss was not shown to have been manifested to a compensable 
degree within one year of the Veteran's separation from 
active duty, and because the probative evidence of record 
indicates that such disability is not causally related to his 
active service, the preponderance of the evidence is against 
the claim of entitlement to service connection for a right 
ear hearing loss. As such, the claim must be denied.


ORDER

Service connection for a right ear hearing loss disability is 
denied.


REMAND

At a February 2006 personal hearing, the Veteran testified 
that he believed that he suffered from diabetes mellitus as a 
result of service.  He essentially claims exposure to Agent 
Orange in a training environment during CBR (chemical, 
biological, and radiological) school at Ft. McClellan in 
1964.  He also alleged possible exposure to Agent Orange at 
various locations during service including Cherry Pt., North 
Carolina and Okinawa. (See the transcript of the February 
2006 personal hearing and the statement submitted by the 
Veteran in May 2005.) He acknowledged during his hearing that 
he had no service on the land mass in the Republic of 
Vietnam.

The extensive service medical records are devoid of any 
complaints, findings or diagnoses pertaining to diabetes 
mellitus.  The records reveal the Veteran was diagnosed with 
diabetes mellitus in approximately January 1983.    

The file contains extensive medical treatment records.  
However the first record of a specific diagnosis of diabetes 
mellitus, type II, appears in Walter Reed Army Hospital 
Medical records in January 1983, or 6 years after service.  

VA developed specific procedures to determine whether a 
Veteran was exposed to herbicides in a location other than 
the Republic of Vietnam or along the demilitarized zone in 
Korea, which are set forth in VA's Adjudication Procedure 
Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
para. 10(n).  Specifically, the manual directs that a 
detailed description of the Veteran's claimed exposure be 
sent to the Compensation and Pension (C&P) Service via email, 
and that a review of the DoD's inventory of herbicide 
operations should be requested to determine whether 
herbicides were used as alleged.  If herbicide exposure is 
not confirmed by this procedure, a request should be sent to 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) for verification of the Veteran's alleged exposure to 
herbicides.  

Therefore, the Board finds this case should be remanded to 
allow for completion of the development prescribed in the 
M21-1MR for the following action:

1. The RO should attempt to verify the 
Veteran's alleged herbicide exposure as 
detailed in his statement of May 2005 and 
at the February 2006 hearing, following 
the procedures set forth in M21-MR, Part 
IV, Subpart ii, Chapter 2, Section C, 
para. 10(n).  All responses received 
should be associated with the claims file.

2. After the completing the above 
development, the Veteran's claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and time to respond thereto.

Thereafter, this matter should be returned to the Board for 
appellate disposition, if n order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

  


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


